Order entered August 6, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00189-CV

      JACKSON FULGHAM DBA COMMERCE STREET PARTNERS, Appellant

                                              V.

 ALLIED PROPERTY AND CASUALTY INSURANCE COMPANY, ET. AL., Appellees

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 11-08353

                                          ORDER
       We GRANT appellant’s August 4, 2014 second unopposed motion to extend time to file

brief and ORDER the brief be filed no later than August 18, 2014. We caution appellant that no

further extensions may be granted absent exigent circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE